ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
Multi-Dimensional Imaging, Inc.             )      ASBCA No. 60052
                                            )
Under Contract No. HROOl l-07-C-0080        )

APPEARANCE FOR THE APPELLANT:                      Richard B. O'Keeffe, Jr., Esq.
                                                    Wiley Rein LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Carol L. Matsunaga, Esq.
                                                    Senior Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 17 September 2015




      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60052, Appeal of Multi-Dimensional
Imaging, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals